On Rehearing.
The opinion of the Court was delivered by
Manning, J.
The will of Edward Burke was declared null by this Court on the first hearing because of the testator’s unsound mind, and consequent incapacity to make a testament. As I was not a member .of the Court at that time, I may be permitted to speak in my own person, in expressing the convictions forced upon my mind by the examination of the testimony.
Only two grounds of nullity are alleged by the plaintiff: 1, mental incapacity of the testator ; 2, because the will was made through the instrumentality of his brother.
No issue of the defective execution of the will .is made in the pleadings, although all the facts touching it have been elicited in the testimony, and there was discussion at the baron the right to consider that question, upon bills of exception, as well as difference of opinion on the bench both on that point, and the effect of the evidence when considered.
Pretermitting the settlement of the controversy whether that matter is rightly before us, I think the requirements of the Code were com*179plied with. Landry vs. Tomatis, 32 Ann. 113. The object of- the law is to assure that the testator’s dispositions shall be embodied correctly in his testament. 'They were given by himself to his trusted legal adviser, who put them in form, and at the moment of making the will the testator repeated the words which were read to him from this memorandum by one of the witnesses, aud the notary wrote them as they fell from the testator’s lips. There is no suggestion that the will is not in conformity to the memorandum. There can be no dispute that the will contains his testamentary dispositions, if the memorandum is a faithful expression of them, and there is unquestioned proof that he gave the instructions to his lawyer himself, with deliberation and with much pains-taking. Hathorn vs. King, 8 Mass. 371.
Reading the testimony in this bulky record on the insanity of the testator, the attention is arrested by the fact that all the witnesses of intelligence and good judgment are on one side, and those of ignorance and passion on the other. Divesting the mind as much as pos-, sible of the influence which such discovery naturally exerts, we probe the motives of the conflicting witnesses—motives deduced from their surroundings, and the relations they bear to the persons whose interests are to be affected by their testimony. Scrutinizing yet more closely, we observe the manner of testifying, for as the language of the witnesses is given as uttered on the stand, and thus a mental photograph is obtained, we can construct a representation of the physical scene. The impression produced by the discovery just noted is thus intensified, and we are prepared to hear extravagant and peremptory assertions of the mental condition of the subject on the one hand, and cautious and reserved opinions on the other.
The widow of the testator swears that her husband “ was never in his right mind from the first fit he had,” which she says was March 22, 1879, fifteen months before his death, and at the close of a long examination, when asked by the plaintiff’s counsel, from all she had known of him, his conversations with her and his acts, what impression was made upon her as to his sanity, answered: “ he w7as as crazy as any one could be.” Yet when informed after her husband’s burial of the will in favor of his brother, and then stigmatizing the deceased asan ungenerous man, she never intimated or.asserted that he had - been crazy. Her complaint that she was not consulted is an admission that her husband was sane enough to consult. It is incredible that she had believed him never in his right mind for the last year of his life, and not have given expression to that belief at the critical moment when informed of an act of his, intensely offensive to her, and peculiarly provocative of observations touching his insanity, if it existed. Evidently her thought was that she alone was the injured party. *180It was tlie earnings of her industry she was deprived of. The image of the neglected daughter, unmentioned in both wills, was faiut and dim then, far away in the background. Iler entourage gave a faithful reflex of her own feelings. The language of the maids aud men aroun d her conforms to her own. Mary Doyle, without hesitation or qualification, pronounces Edward Burke “ perfectly insane,” and Kate O’Meagher declares “ his mind was gone entirely.”
Yet this man had been in almost daily intercourse with persons of intelligence and observation during- the whole period of this patent insanity, and not-one of them had discovered it. He had attended to business—not indeed to the menial woi-lt of the shop, such as waiting on customers, for which he had shopmen, and might well refrain from it at his advanced age—but to the management of his affairs on a large scale, to looking after the repair of his houses, and giving bond at the Custom House to the Government in the course of his business—to the collection of his revenues, and the‘investment of his surplus. On April 22d he wrote a letter to his brother and sister, a model of expression of manly affection with domestic allusions interspersed. On June 8th, the day before his suicide, he was inquiring about the approaching dividends on his bank stock. During the five preceding months, to go back no further, he is shewn to have deposited his money in bank, to have drawn checks, pursued his debtors, in short, to have done everything that was needful to do, to have been always aw eowrant with his business, and personally to have attended to its details. During this time he was in frequent consultation with his lawyer, asking advice upon current business, and talking of the will he intended to make—with his doctor, who was watching his ailments and prescribing” for them—with his priest, whose function was to look after his soul’s welfare—with his banker, whose judgment on matters of finance controlled his own—with a considerable number of respectable and disinterested men besides, all of whom unite in pronouncing him of sound and disposing mind. During the first week of June, before that fateful day when his inscrutable self-destruction was accomplished, he is shewn to have conversed and transacted business with fourteen different persons, among whom are two lawyers, two doctors, a druggist, a notary, two old friends aud neighbors, a brother, two nieces, a tenant, nine of whom are without interest or bias, and there is not a break in the chain of testimony, nor a halt in its progress to the establishment of his possession of his faculties to the extent necessary for the exercise of testamentary power.
Certainly-there was mental lesion, occasional and temporary intermission of "memory, and sometimes aberration, but the books scarcely shew a will case where contest was because of insanity, in which there *181áre so few unaccountable or unaccounted acts of dementia as in this. The curious in this branch of legal literature will find confirmation of this assertion in Redfield’s American Cases of Wills.
By way of illustration, take the incident of chalking and cutting his shoes.
Mr. Burke is described by the witnesses as being a man of fine presence, of unusual dignity of bearing, manners of quiet repose, very neat and even fastidious in his dress. His feet hurt him. He called for lighted caudles one evening, and a piece of chalk. Putting the candles on the floor and standing up, he made one of the women of the house chalk his shoes where he wished to cut them, and seating himself, cut the uppers and transformed them into low quarter shoes. Then his white socks became visible, and this offended his taste. He sent his wife out the next day to buy black silk socks. It will be a cause for alarm if a penchant for that article of dress shall be judicially pro-, nounced a badge of insanity. His wife could not find any, and then the tidy old gentleman had black alpaca sewed over his socks to conceal the glare of their whiteness. The incident is at onc.e tender and delightful, and warms one’s heart to the punctilious old man.
The disposition of his property is invoked as pr.oof of his incapacity, as well as of the undue influence of his brother. I think I can trace the evolution of thought .which culminated in his determination ,to make the will exactly as it was done.
Mr. Burke was born and lived to full manhood in a country whose laws left the power to dispose of property untrammeled., save .the provision of dower. There can be.no doubt that laws mould individual and national character. They exert their influence silently and to the individual unconsciously, but the spirit of independence, of self-reliance, of robust manhood, which is engendered by freedom from restraint in matters that impair a man’s rightful authority, and repress his individualism, impress upon him a sturdy and very noble character. Such men feel that the State governs best when it governs least, and that no infringement of individual action by the State is justifiable except when the general good imperatively demands it.
. Mr. Burke could with difficulty have conceived 'Of a law that would seriously hamper his power to do with his property as lie pleased. G.uly those who imbibed the same ideas of that right that he did, and in the same unconscious way, can realize the consternation with which he heard from his lawyer that one-half of his property was not his, and onetlurd of the other half would, on his death eo instanUbelong to some one else. The severity of the .blow was not mitigated by disguising this latTocinial wresting from hini.of the mastery over his property under the euphemisms, “ community of acquets,” and “ forced heirship.” He felt *182that a law which hail for its incentive a distrust of a man’s natural affections was an insult to him—that a law which curbed his power as head of the family and abraded his authority was an iuvasiou of his personal rights. He did not probably go any further and concern himself with its baleful influence upon the social state. The knowledge thus imparted evoked in him a spirit of revolt.
He had yielded to the influence of his love for his wife, as most men would and all men should, without any law, and had made a will giving her everything except a few legacies, but when he learned from his lawyer that she actually owned, or would own one-half of his property, he dying without debts as he knew he should, he hurried to destroy the' will. He was not ready to make another, but he would lose no time in cancelling that one. He did it three days after it was made.
Several months passed, during which he no doubt brooded over this arbitrary denudition of his property, and often told his lawyer he should make another will. I have not a doubt that the disposition ultimately made was already determined on, and starting from the discovery of the law’s interference with testators as an initial point, he surveyed the group of relatives who had the most claim upon him.
We have seen what he did when left to the spontaneous suggestions of his marital love. He had unfortunately been estranged from his daughter. She lived in New Jersey, not far away nor difficult of access, but he had never gone there to see her. He was separated from her in her infancy, and with the exception of a visit from her to him in 1854, had not seen her in forty-four years. Her marriage had displeased him. Her husband was repulsive to him. She was so completely outside the orbitof his life that his nearest friends did not know he had a daughter. His lawyer learned it with surprise when conversing about making a will. The gossiping barber, who had shaved him for twenty years, did not know it until after his death.
Of the $100,000 that he knew was the value of his estate, two-thirds or nearly seventy thousand was beyond his control. Approaching four score years, he revolved in his mind what he should do with the pittance that was his, in the full and satisfying sense of complete ownership. His thoughts reverted to the old country, and the kindred that were there. Old age habitually recurs to the incidents of early life, which are often more vividly present to them than the events of the passing day. He was transported in mental vision to the scenes of his youth. No ancestral home had been his. The hired cottage with its meagre appointments was the only roof-tree his youth and early manhood had known. The youngest of his tribe—the Benjamin of his-family—was still alive. “ His heart did yearn upon his brother,” as did Joseph, and he straightway sent for him.
*183Upon this brother had devolved the support of their aged parents and a widowed sister. Every winter for' several years he had spent here. Taken ill here in 1876, that brother had made a disposition of property in favor of the testator, not forgetting to charge him with the support of their sister. The parents had long been dead. What more natural than that now, the testator should make his will in favor of that brother, putting on him in turn the charge of their sister, and providing for his two nieces here who had been always dutiful to him, and who had soothed his sensibilities when the acerbities (to use his expression) of “ the old lady had made it too warm ” for them and for him.
That is the will he did make, which we are now asked to annul.
It must be observed too that the younger brother had also acquired by his own efforts what to him was a fortune, $70,000. In his own language he “had made his conquest.” He had taken care of his own. H.e would take care of what should be given him. There is no estimating too strongly this passion that dominates a man, who through a life of struggle and frugality has gained wealth, to wish it preserved and held together. We are apt to imagine he must have thought of the fact that his legatee was no longer young, and could not hold it together long. He did not look beyond the immediate effect of his bequest.
The acts that are relied on to establish his want of testamentary capacity are, some of them the vagaries of an aged man, others the effects of epileptic attacks that sapped his vigorous health. In view of the testimony of those who could intelligently estimate his mental condition, it is notaviolentassumption that feminine imagination, and proneness ofthe Ignorant to indulge, in extravagant phrases, has exaggerated these acts into undue proportions.
Testamentary freedom is too valuable and important in every aspect to be restricted without the most stringent reasons. Testamentary capacity has been defined to be the ability to comprehend the conditions of one’s property, and his relations to those who may naturally expect to become the objects of his bounty, Van Guysling vs. Yan Kuron, 35 N. Y. 70, and this is what Lord Coke means by a “ disposing memory.” This Court in Kingsbury vs. Whitaker, 32 Ann. 1055, determined with care and circumspection the kind and measure of capacity ■requited for making a will, fortifying its ruling- by the decisions of ■numerous courts, and by the writings of alienists of accepted authority. ■It would add nothing- to their force to repeat them, and they are too full to require to be supplemented.
■ We have closed our study of this interesting case with the conviction *184that the will of Edward Burke ought to be maintained, and there remains only the duty of giving effect to that conviction.
Therefore, it is ordered and adjudged that our former decree rendered herein is set aside, and that the judgment of the lower court be, ancl it is hereby affirmed..
' Bérmiidez,- C. J., and Poehé, J., dissent.
Poché, J. I adhere to my original opinion,--